CONSULTING AGREEMENT




This AGREEMENT made and entered into as of the day of OCTOBER 19th 2009 (the
"Agreement") by and between Corporation (NATIONAL AUTOMATION SERVICES INC.,)
with its principle offices located at 5053 Pabco Henderson NV,89011 (the
"Company") and SELECTIVE CONSULTING INC" with its principle offices located at
200 Broadhollow Road (Suite 207) Melville, NY 11747 (the "Consultant"),




WHEREAS, the Company desires to retain the services of Consultant;




WHEREAS, the Consultant is in the business of providing management and financial
consulting services to public companies;




WHEREAS, the Company believes that it is in the best interests of Company to
utilize the experience and services of the Consultant; and, it is hereby




HEREBY, AGREED, that the Company hereby retains the services of the Consultant
under the following terms and conditions:




1.

ENGAGEMENT. The Company agrees to engage the Consultant and the Consultant
agrees to provide management and financial consulting services to Company, as
set forth below,




2.

TERM. The term of this Agreement shall be for an initial period of one (1)
month, commencing on 10/19/09, Thereafter, this Agreement may be extended for
periods by the mutual agreement of the parties hereto, Said extensions must be
in writing, executed before the end of the initial term or any extension
thereof.




This Agreement shall not be canceled, except for just cause. "Just cause" shall
be defined as the following: (1) failure by Company to make required payments to
Consultant; (2) failure of either party to perform required duties hereunder;
(3) habitual neglect of the duties to be performed under this Agreement; (4)
engagement in any conduct which is dishonest, damages the reputation or standing
of the Company, or (5) is convicted of any criminal act, then Company may
terminate this Agreement upon ten (10) days notice to Consultant. The just cause
provision maybe cured if the Company or the Consultant may be able to cure the
defect within ten (10) days.




3.

SERVICE. In connection with the terms of this Agreement the Consultant shall
perform the following services on behalf of the Company:




A.

Consult and assist the Company in developing and implementing appropriate plans
and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;




B.

With the cooperation of the Company, maintain an awareness during the term of
this Agreement of the Company's plans, strategy and personnel, as they may
evolve during





--------------------------------------------------------------------------------

such period, and consult and assist the Company in communicating appropriate
information regarding such plans, strategy and personnel to the financial
community;




C.

At the Company's request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising the
Company of the public relations implications thereof; and,




D.

Otherwise perform as the Company's consultant for public relations and relations
with financial professionals,




Notwithstanding anything to the contrary, it is understood and agreed by the
Company that Consultant's services provided hereunder shall not include any
services constituting (i) the sale of securities, (ii) the rendering of legal
opinions, or (iii) performance of work that is in the ordinary purview of a
certified public accountant.




4.

COMPENSATION. In exchange for the services rendered hereunder by Consultant, the
Company hereby agrees to Consultant as follows

 

A.

Commencement Bonus: For undertaking this engagement and for other good and
valuable consideration, the Company agrees to issue to the Consultant a
"Commencement Bonus" of seven hundred fifty thousand (750,000) shares of the
Company's Common Stock ("Common Stock") to be delivered to Consultant within ten
(10) business days of the signing of this Agreement. The Commencement Bonus
shall be issued to the Consultant immediately following execution of this
Agreement and shall, when issued and delivered to the Consultant, be fully paid
and non-assessable. The Company understands and agrees that Consultant has
foregone and may forego significant opportunities to accept this engagement and
that the Company derives substantial benefit from the execution of this
Agreement and the ability to announce its relationship with Consultant. The
Commencement Bonus, therefore, constitutes payment for Consultant's Agreement to
consult with the Company and is a nonrefundable, non-apportionable, and
non-ratable retainer. The Commencement Bonus is not a prepayment for future
services. If the Company decides to terminate this Agreement prior to the end of
the Term for any reason whatsoever, it is agreed and understood that Consultant
will not be requested or demanded by the Company to return any part of the
Commencement Bonus, Further, if and in the event the Company is acquired by a
third party in whole or in part, during the term of this Agreement, it is agreed
and understood Consultant will not be requested or demanded by the Company to
return any part of the Commencement Bonus. If at any time during the Term, the
Company or substantially all of the Company's assets are merged with or acquired
by another entity, or some other change occurs in the legal entity that
constitutes the Company, the Consultant shall retain and will not be requested
by the Company to return any part of the Commencement Bonus.




B.

The Consultant shall receive a fee from the Company of seventy 0 Dollars (0) for
the one month period of this Agreement and any extension thereof Said payments
shall be paid in full.








--------------------------------------------------------------------------------



C.

With each transfer of shares of Common Stock of the Company to be issued
pursuant to this Agreement (collectively, "Shares"), the Company shall cause to
be issued a certificate representing the Common Stock and a written opinion of
counsel for the Company stating that said shares are validly issued, fully paid
and non-assessable and that the issuance and eventual transfer of them to
Consultant has been duly authorized by the Company. The Company warrants that
all Shares issued to the Consultant pursuant to this Agreement shall have been
validly issued, fully paid and non-assessable and that the issuance and any
transfer of them to the Consultant shall have been duly authorized by the
Company's board of directors.




D.

The Consultant acknowledges that the Shares will not have been registered under
the Securities Act of 1933, and accordingly are "restricted securities" within
the meaning of Rule 144 of the Act. As such, the Shares may not be resold or
transferred unless the shares have been included in a registration statement
filed by the Company with the United States Securities and Exchange Commission
permitting the resale there under, or the Company has received an opinion of
counsel that such resale or transfer is exempt from the registration
requirements of that Act, the Company will take all action as may be required as
a condition to the availability of Rule 144, and the Company will upon request
supply written confirmation that it is in compliance with the reporting
requirements of Rule 144. The Company agrees to use its best efforts to
facilitate and expedite transfers of the Shares pursuant to Rule 144, which
efforts shall include, but not be limited to, timely notice to its transfer
agent to expedite such transfers. With a view to making available the benefits
of certain rules and regulations of the SEC which may at any time permit the
sale of the Shares to the public without registration, the Company agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act of 1933 (the "Act"), as
amended, at all times after the effective date on which the Company becomes
subject to the reporting requirements of the Act or the Securities Exchange Act
of 1934 (the "1934 Act"); (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the Act and the 1934 Act;
(iii) not take any action or file any document (whether or not permitted by 1934
Act or the rules there under) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under said Act; (iv)
furnish to the Consultant forthwith, upon request, a written statement by the
Company as to its compliance with the reporting requirements of said Rule 144,
and of the Act and the 1934 Act, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company and
other information in the possession of or reasonably obtainable by the Company
as the Consultant may reasonably request in availing itself of any rule or
regulation of the SEC allowing the Consultant to sell any such Shares without
registration.




E.

The Consultant shall have the right to include all of the Shares (also referred
to as the "Registrable Securities") as part of any registration of securities
filed by the Company (other than in connection with a transaction contemplated
by Rule 145(a) promulgated under the Act or pursuant to Form S-8) and must he
notified in writing of such filing. Consultant shall have five (5) business days
to notify the Company in writing as to whether the Company is to include the
Consultant or not include Consultant as part of





--------------------------------------------------------------------------------

the registration; however that if any registration pursuant to this section
shall be underwritten, in whole or in part, the Company may require that: The
registrable Securities requested for inclusion pursuant to this Section be
included in the underwriting on the same terms and conditions as the securities
otherwise being sold through the underwriters. If in the good faith judgment of
the underwriter evidenced in writing of such offering only a limited number of
Registrable Securities should be included in such offering, or no such shares
should be included, the Consultant, and all other selling stockholders, shall be
limited to registering such proportion of their respective shares as shall equal
the proportion that the number of shares of selling stockholders permitted to be
registered by the underwriter in such offering bears to the total number of all
shares then held by all selling stockholders desiring to participate in such
offering.




5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants as follows:




A.

The Company will cooperate fully and in a timely manner with the Consultant to
enable the Consultant to perform its obligations hereunder expeditiously;




B.

The execution and performance of this Agreement by the Company has been duly
authorized by the Board of Directors of the Company in accordance with
applicable law and the by laws of the Company.




C.

The performance by the Company pursuant to this Agreement will not violate any
applicable court decree, law or regulation affecting the Company, nor will it
violate any provision of the organizational documents of the Company or any
contractual obligation by which the Company is bound;




D.

The Company will act diligently and promptly in reviewing materials submitted to
it by the Consultant to enhance timely distribution of such materials for the
benefit of the Company and will inform the Consultant of any inaccuracies
contained therein prior to dissemination;




E.

The Company is current in its reporting requirements pursuant to the Securities
and Exchange Act of 1934, as amended.




F.

The Company acknowledges that each of the above representations and warranties
by the Company shall be deemed material and that the Consultant is entering into
this Agreement in reliance thereon.




6.

REPRESENTATIONS AND WARRANTIES OF THE CONSULTANT.




The Consultant hereby warrants and represents to the company as follows:








--------------------------------------------------------------------------------



A.

It has the authority to enter into this Agreement and perform its obligations
hereunder in the time and manner contemplated.




B.

It, through its officers, directors, employees and associates have the requisite
skill and experience to perform the services and to carry out and fulfill its
duties hereunder.




C.

The services to be provided by consultant to the Company hereunder are not in
connection with or related to the offer or sale of securities of the Company in
a capital raising transaction.




D.

The Consultant is not and does not hold itself out be a Broker Dealer.




7.

THE COMPANY'S RIGHT TO APPROVE TRANSACTION. The Company expressly retains the
right to approve, in its sole discretion, every transaction introduced by
Consultant that involves the Company as a party to any Agreement. Consultant and
the Company mutually agree that the Consultant is not authorized to enter into
any Agreement on behalf of the Company.




8.

COSTS AND EXPENSES FOR SPECIAL SERVICES. All third party and out-of-pocket
expenses that the Consultant shall incur on behalf of the Company in performing
services under this Agreement shall be reimbursed by the Company within five
business days of receiving a statement from Consultant as to the nature and
amount of such expenses. The Consultant agrees that it must obtain Company's
permission and consent prior to incurring any third party or out-of-pocket
expense on behalf of Company greater than Five Hundred ($500) Dollars.




9.

NON-EXCLUSIVE SERVICES. The Company understands that the Consultant and its
agents are currently providing certain consultant services to other individuals
or companies and the Consultant and its agents shall not be prevented or stopped
from rendering such services or services of the same or similar nature required
under this Agreement, to any other individual or entity. Furthermore, the
Consultant understands and agrees that the Company shall be entitled to retain
other persons or entities to provide services of the same or similar nature to
the Company as those provided here-under by the Consultant.




10.

ALLOCATION OF TIME. The Consultant hereby promises to perform and discharge
faithfully the responsibilities which may be assigned to the Consultant from
time to time by the officers and duly authorized representatives of the Company
in connection with the conduct of its financial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. The Consultant and staff shall
diligently and thoroughly provide the consulting services required hereunder.
Although no specific hours-per-day requirement will be required, the Consultant
and the Company agree that:




The Consultant will perform the duties set forth herein above in a diligent and
professional manner. The parties acknowledge and agree that a disproportionately
large amount of the





--------------------------------------------------------------------------------

effort to be expended and the costs to be incurred by the Consultant and the
benefits to be received by the Company are expected to occur within or shortly
after the first two (2) months of the effectiveness of this Agreement. It is
explicitly understood that the Consultant's performance of its duties hereunder
will in no way be measured by the price of

the Company's common stock, nor the trading volume of the Company's common
stock.




11.

INDEMNIFICATION. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant by the
Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and the Consultant may rely upon
the accuracy thereof without independent investigation. The Company will
protect, indemnify and hold harmless the Consultant against any claims or
litigation including any damages, liability, cost and reasonable attorneys fees
as incurred with respect thereto resulting from the Consultant's communication
or dissemination of any said information, documents or materials excluding any
such claims or litigation resulting from the Consultants communication or
dissemination of information not provided or authorized by the Company.




12.

LIABILITY OF THE CONSULTANT. In furnishing the Company with financial advice or
any other service as herein provided, neither the Consultant nor any of
Consultant's employee or agent thereof shall be liable to the Company or its
creditors from errors of judgment or for anything except gross negligence in the
performance of its duties or for reckless disregard of its obligations or duties
under the terms of this Agreement. It is further understood and agreed by the
parties that the Consultant may rely upon information furnished to it reasonably
believed to be accurate and reliable and that, except as herein provided, the
Consultant shall not be liable or accountable for any loss suffered by the
Company by reason of the Consultant's action or non-action on the basis of any
advice, recommendation, or approval of the Consultant, its employees or agents.
The parties further acknowledge that the Consultant undertakes no responsibility
for the accuracy of any statement to be made by the Company that is contained in
press releases or other communications from Company, including, but not limited
to, filings with the United States Securities and Exchange Commission, the
National Association of Securities Dealers, Inc., and the Financial Industry
Regulatory Authority.




13.

NOTICES. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by United States Post Office mail, postage
prepaid, addressed to the other party at the address as set forth herein below:




To the Company:










To the Consultant:

















--------------------------------------------------------------------------------



14.

SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, without
limitation, any corporation which may acquire all or substantially all of the
Company's assets and business or into which the Company may be consolidated or
merged into.




15.

APPLICABLE LAW. This Agreement shall be exclusively governed by, construed and
enforced by the laws of the State or New York without giving effect to the
principals of conflict of law. The parties agree that Suffolk County, New York
will be the exclusive venue of any dispute and will have exclusive jurisdiction
over all parties.




16.

OTHER AGREEMENTS. This Agreement supersedes all prior understandings and
Agreements between the parties. This Agreement may not be amended orally, but
may be only by a writing signed by parties.




17.

HEADINGS. The headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.




18.

COUNTERPARTS. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one complete instrument.




19.

MISCELLANEOUS. The Company acknowledges that the Consultant is not a securities
broker-dealer, nor a registered investment advisor. The Company acknowledges
that, to the best of its knowledge, that it has not violated any rule or
provision of any regulatory agency having jurisdiction over the Company. The
Company acknowledges that, to the best of its knowledge, the Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws.




20.

STATUS AS INDEPENDENT CONTRACTOR. The Consultant's engagement status pursuant to
this Agreement shall be as independent contractor, and not as an employee,
officer or other agent of the Company. Neither party to this Agreement shall
represent or hold itself out to be the employer or employee of the other. The
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that the Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by Consultant and the Company shall have no responsibility or
duties regarding such matters. Neither the Company nor the Consultant possesses
the authority to bind each other in any Agreements without the express written
consent of the entity to be bound.




21.

ARBITRATION. If any legal action or any arbitration or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys fees and other costs in connection with that
action or proceeding, in addition to any other relief to which it or they may be
entitled.








--------------------------------------------------------------------------------



22.

WAIVER. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.
















IN WITNESS WHERE OF, the parties hereto have executed this Agreement the day and
year first above written.













Selective Consulting, Inc.

National Automation Services, Inc.







By: /s/ Vincent Cervone

By: /s/ Robert Chance




President

President (CEO)

Vincent Cervone

Robert W. Chance



